Citation Nr: 0032202	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-12 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder, 
to include as secondary to a service-connected anxiety 
disorder.

2.  Entitlement to an increased disability evaluation for 
anxiety disorder, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The appellant served in active service from 
November 1943 to April 1947.


REMAND

With respect to the issue of service connection for an ulcer 
disorder, to include as secondary to a service-connected 
anxiety disorder, the veteran testified during the March 1999 
RO hearing that his ulcers began bleeding about a month after 
his discharge from service and that he continues to suffer 
from an ulcer disorder to the present.  

In a June 1995 rating decision, the RO denied service 
connection for the residuals of an ulcer condition, to 
include as secondary to a service-connected nervous 
condition.  In a July 1995 RO letter, the veteran was 
requested to provide further evidence that his nervous 
condition caused his ulcer condition.  However, it does not 
appear that, following the June 1995 rating decision, the 
veteran was notified of his appellate rights.  As such, the 
June 1995 rating decision did not become final, and thus, the 
veteran's claim of service connection for an ulcer disorder 
is not subject to the new and material evidence requirements 
under 38 U.S.C.A. § 5108.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.105(a) (2000). 

Subsequently, in a February 1998 rating decision, the RO 
denied once again the veteran's claim of service connection 
for an ulcer disorder on the grounds that the evidence did 
not show a nexus between the claimed ulcer disorder and the 
service-connected anxiety disorder, and thus, the claim was 
not well-grounded.  However, the Board notes that a recent 
change in the law eliminates the establishment of a well-
grounded claim as a prerequisite to VA's duty to assist. 

In this respect, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board notes further, that the recent amendment to 
38 U.S.C.A. § 5107 (West 1991) states that the Secretary 
shall assist a claimant in developing all facts pertinent to 
a claim for benefits, and shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Secretary 
may decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  Id.  

In this regard, the Board notes that the veteran was afforded 
a VA mental disorders examination in March 1995 following 
which the examiner concluded that he was unable to definitely 
say if the veteran's ulcer disease was secondary to PTSD, but 
in which he also opined that in view of the lack of a history 
of alcohol abuse, the veteran's anxiety was much more likely 
to have caused his ulcer.  He indicated, in pertinent part, 
that it was common that people with fairly significant 
anxiety disorder can have ulcers.  He diagnosed that veteran, 
at that time, however, with moderate PTSD and mild anxiety.  
The Board notes however, that this opinion was rendered 
without benefit of review of the veteran's claims folder; the 
examiner indicated that he had reviewed the veteran's old 
chart, but that there was no claims folder available for the 
veteran.  The Board finds that further examination with 
review of the veteran's claims folder would assist the Board 
in rendering a decision on the issue of the veteran's 
entitlement to service connection for an ulcer disorder.

Additionally, the Board notes that the veteran contends that 
his service-connected anxiety disorder is more severely 
disabling than reflected in the currently assigned 10 percent 
evaluation.  A preliminary review of the record discloses 
that additional action by the RO is required before the Board 
can adjudicate this issue.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claim is fairly adjudicated.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

In this respect, the veteran should be afforded a VA 
examination to accurately evaluate the level of disability 
due to his service-connected anxiety disorder, as opposed to 
other nonservice-connected disorders.  The medical evidence 
of record shows that, in addition to his service-connected 
anxiety disorder, the veteran has been variously diagnosed 
with other nonservice-connected psychiatric disorders.  
Specifically, a March 1995 VA examination report shows the 
veteran suffers from post-traumatic stress disorder (PTSD) 
and mild anxiety.  A November 1997 VA examination report 
shows a diagnosis of schizophrenia, most likely paranoid.  An 
August 1998 VA examination report indicates the veteran's 
diagnoses were dementia most likely vascular in origin with 
delusion, PTSD by history, and history of depression.

Furthermore, medical records from the Cincinnati VA Medical 
Center dated from 1981 to 1999 include July 13, 1997 
notations indicating the veteran was admitted with a 
diagnosis of rule out dementia and anxiety disorder.  These 
records also contain July 14, 1997 notations indicating the 
veteran's diagnoses were schizophrenia, major depressive 
disorder with psychotic features, dementia with 
hallucinations, intermittent explosive disorder and anxiety.

Given the above discussed medical evidence, the Board finds 
that the veteran should be scheduled to undergo a VA 
examination by appropriate specialists, following which the 
examiners should, to the extent possible, distinguish 
symptoms attributable to the veteran's service-connected 
anxiety disorder from other diagnosed disorders.  
Additionally, the examiners should explain the percentage or 
degree of social, functional and occupational impairment that 
represents impairment due solely to the service-connected 
anxiety disorder.  If the examiners are not able to 
distinguish the symptoms/degree of impairment due to the 
anxiety disorder from any other psychiatric disorder(s), the 
RO should consider the decision of Mittleider v. West, 11 
Vet. App. 181 (1998) (prescribing that, under such 
circumstances, the reasonable doubt doctrine dictates that 
all psychiatric symptoms be attributed to the service-
connected disability) in the adjudication of the claim. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran 
and request that he identify any and 
all health care providers who have 
rendered treatment for his claimed 
ulcer disorder.  Any such treatment 
records not already contained within 
the claims file should be obtained and 
associated with the veteran's claims 
file.  If the search for the identified 
records has negative results, the 
claims file must be properly documented 
with information obtained from the 
respective health care provider(s) 
specifically indicating that the 
records were not available.

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
the appropriate specialist, to evaluate 
the nature, severity, and etiology of any 
ulcer disorder found to be present.  If 
no ulcer disorder is found, the examiner 
should so indicate.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis(es) of the veteran's 
disorder(s).  Following a review of the 
veteran's medical records and history, 
and upon examination of the veteran, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the veteran's ulcer disorder is 
proximately due to or the result of his 
service-connected anxiety disorder.  
Additionally, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
ulcer disorder was incurred in or 
aggravated by his active service.  If not 
directly caused by the veteran's service-
connected anxiety, an opinion should also 
be expressed as to whether it is at least 
as likely as not that the veteran's ulcer 
disorder is aggravated by the service-
connected anxiety disorder, and, if so, 
the extent thereof.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  It is requested 
that the VA examiner discuss and 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
ulcer disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3. (a)  The RO should schedule the 
veteran for VA examination by a board of 
two specialists.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiners in connection with the 
examination.  All necessary tests and 
studies should be conducted in order to 
ascertain the severity of the veteran's 
service-connected anxiety disorder.

(b)  It is requested that the VA 
examiners discuss and reconcile any 
contradictory evidence regarding the 
level of the veteran's social, functional 
and occupational impairment.  After a 
review of the claims file, including all 
medical records, the examiners should 
confer and discuss the veteran's case and 
thereafter render a medical opinion as to 
which of the veteran's symptomatology and 
social, functional and occupational 
impairment is attributable to the 
service-connected anxiety disorder, as 
opposed to any nonservice-connected 
psychiatric condition(s) including but 
not limited to PTSD, schizophrenia, 
dementia with delusions, depressive 
disorder with psychotic features, and 
intermittent explosive disorder.  If it 
is impossible to distinguish the 
symptomatology and/or social, functional 
or occupational impairment due to the 
nonservice-connected condition(s), the 
examiners should so indicate.  
Furthermore, on the basis of both current 
examination findings and a thorough 
review of all records in the claims 
files, the examiners should express an 
opinion regarding the overall degree of 
impairment resulting from the veteran's 
service-connected anxiety disorder, and 
its effect on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

5.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection for an 
ulcer disorder, to include as secondary 
to the service-connected anxiety 
disorder, on the basis of all available 
evidence.  The RO should also 
readjudicate the veteran's claim for an 
evaluation in excess of 10 percent for 
anxiety disorder, including consideration 
of the holding in Mittleider v. West, 11 
Vet. App. 181 (1998).  If any 
determination remains unfavorable to the 
veteran, he and his service 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have 

considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further 
action is required of the veteran until he is notified.  


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



